              Case 1:17-cv-02726-JFK-OTW Document 155 Filed 08/23/19 Page 1 of 1


                                                                                                                                             Reed Smith LLP
                                                                                                                                      599 Lexington Avenue
                                                                                                                                   New York, NY 10022-7650
Louis M. Solomon                                                                                                                        Tel +1 212 521 5400
Direct Phone: +1 212 549 0400                                                                                                          Fax +1 212 521 5450
Email: Lsolomon@reedsmith.com                                                                                                                 reedsmith.com


August 23, 2019


Honorable John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street, Room 1930
New York, New York 10007-1312

                          BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sàrl, and
                              BSG Resources Limited (in administration) v. Soros, et al.,
                                          Civil Action No. 1:17-cv-02726

Dear Judge Keenan:

We are counsel to Plaintiffs in the above-referenced action. We respectfully write jointly with
Defendants’ counsel to request an adjournment of the conference in this matter currently scheduled for
September 10, 2019, to a date in December at the Court’s convenience. The parties are submitting a
stipulation to that effect together herewith.

The conference has been adjourned once before (see Dkt. 154), as Plaintiffs believed there would by
September be enough of a resolution of related proceedings involving Plaintiff BSG Resources Limited.
To date, such clarification has not been obtained. Moreover, the parties are hopeful that, by December,
there might be information regarding the ICSID proceedings, which currently remain stayed pending
settlement discussions at the request of the parties thereto. We are advised that the ICSID settlement
might be finalized by December.

On behalf of all parties, we thank Your Honor for your consideration of this matter.

Respectfully,



Louis M. Solomon


cc: Counsel of Record (via ECF)




ABU DHABI  ATHENS  AUSTIN  BEIJING  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH
 NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
